Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 19, 20, 28 and 29 are is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Klingbeil et al (US 2016/0333811).  Klingbeil et al teaches: a processing unit configured to ascertain a variable characterizing a flow rate of a
fuel injector during an operation of an internal combustion engine to which the fuel injector is assigned, the processing unit configured to:
ascertain at least two input values for a data-based model;
determine at least one output value with the aid of the data-based model; and
ascertain, based on the at least one output value, a value for the variable
characterizing the flow rate of the fuel injector;
wherein the data-based model combines at least two methods differing from one
another for ascertaining the variable characterizing the flow rate of the fuel injector.    
  Note the embodiment of Figure 6 which teaches the use of two different models 502 and 504 for determining at least one output value which characterizes the fuel flow rate.  See the abstract, Figure 6, paragraphs 4, 43, 45 (lines 1-16), 47-51 and 55. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klingbeil et al (US 2016/0333811) in view of Commenda et al (US 20170234251).  Klingbeil et al applies as in claim 16 above, however Klingbeil et al is silent with respect to the use of machine learning or a neural network.  However, it is already well known in the art of fuel injection calibration to use machine learning or neural networks as taught by Commenda et al at paragraph 26 and it would have been an obvious matter of design choice to incorporate such techniques in Klingbeil et al for at least the purpose of reducing human programming requirements.

Allowable Subject Matter
Claims 21-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK R SOLIS whose telephone number is (571)272-4853. The examiner can normally be reached Monday - Friday 9 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK R SOLIS/Primary Examiner, Art Unit 3747